Notice of Pre-AIA  or AIA  Status
 	The present application 16/118,825, filed on 8/31/2018 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Response to RCE-1
Claims 27-41 are pending in this application and cancelled claims 1-26.
Examiner acknowledges applicant’s amendment (RCE) filed on 12/7/2020
Drawings
The Drawings filed on 8/31/2018 are acceptable for examination purpose.

Response to Remarks
In view of claims 1, 4-10, 13-18 and 21-26 cancelled, thus rendering arguments are moot, new claims 27-41 are rejected under 35 USC 103(a) unpatentable over Cohen, US Pub. No.2011/0185234, Lyle, US Pub. No. 2004/0250182 in view of Kirkpatrick, US Patent No. 7203930.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-26 (canceled)

Claims 27-41, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al., (hereafter Cohen), US Pub. No.2011/0185234 published Jul,2011 Lyle et al., (hereafter Lyle), US Pub. No. 2004/0250182, in view of Kirkpatrick et al., (hereafter Kirkpatrick), US Patent No. 7203930 published Apr,2007

As to claim 27,32,37,  A computer implemented method, (fig 2 – Cohen teaches computer implemented event logs) comprising:
 	“continually storing data entries in an event log over time, wherein each data entry is generated in response to detection of a predefined condition of a computer system by a monitoring service” (Abstract, fig 1a-1b, 0025-0026 – Cohen teaches generate messages related to event logs i.e, template messages log entries representing various events of same or different state interrelated to each other), “a severity level is assigned to each data entry based on a severity of the predefined condition associated with each data entry” (fig 1a-b, 0025,0049 – Cohen teaches log file message entries defining various attributes  such as time stamp, description of log message and/or event for example unexpected failure, error processing request, failed to retrieve the data, and like corresponds to severity of conditions associated with log file data entries, it is further noted that Cohen teaches cluster dictionary  storing log files of fig 1 defining pre-defined threshold levels i.e, pre-defined threshold applying process 
	“scanning the event log to identify a set of data entries stored in the event log comprising a severity level less than or equal to a threshold severity level” (0035-0036, 0050-0051 - Cohen teaches log analyzer having template generator of each log event including timestamp, message text, nature of the log event, further Cohen also teaches pre-defined threshold for the log events such as higher threshold, lower threshold levels depend on nature of log events as detailed in 0050-0051);
 	“receiving an indication that the event log is equal to or greater than a predefined data storage size limit for the event log (0049, 0068, 0072-0073, fig 8-9 – Cohen teaches  log file in the cluster using cosine distance, ie.,  with respect to pre-defined threshold levels including equal to or larger than the pre-defined thresholds, prior art of Cohen teaches managing log event messages particularly indexes the logs with respect to saving storage as well as speeding the search of the logs for example fig 8 table shows index size representing the logs);
 	“in response to receiving the indication,  one or more new data entries generated in response to detection of a predefined condition, wherein the set of data entries one-by-one as the one or more new data entries are generated” (0049,0051 – Cohen teaches log files existing in the cluster dictionary, however, based on predefined conditions, such as pre-defined threshold level(s), new cluster created using the event message used as event template of the new cluster) ;
 	“determining no data entries stored in the event log comprise a severity level less than or equal to the threshold severity level” (0053 – Cohen teaches pre-defined 
 	“in response to determining no data entries stored in the event log comprise a severity level less than or equal to the threshold severity level, increment the threshold severity level by one” (0049-0050 – Cohen teaches pre-defined threshold determines cluster log records and based on pre-defined threshold condition satisfied, message count is incremented in the cluster); and
 	“re-scanning the event log to identify an updated set of data entries stored in the event log comprising a severity level less than or equal to the incremented threshold severity level” (0053-0054 – Cohen teaches log event entries measured based on pre-defined threshold provides updating the respective cluster.   It is however, noted that Cohen does not disclose “overwriting one or more of the set of data entries”.  On the other hand, Lyle disclosed “overwriting one or more of the set of data entries” (fig 1-2,ST3, 0021-0023 – Lyle teaches event log entries particularly defining event log data structure to write event logs to the capacity and storing event logs in an circular event log environment, further log manager designated to reset, add and/or overwrite depend on the severity of log events)
	It would have been obvious before effective filing date of the claimed invention to
Incorporate overwriting event log entries of Lyle et al., into automated method of processing event logs of Cohen et al., because both Cohen, Lyle teaches event log records (Cohen: fig 4, Abstract; Lyle: fig 3, fig 5), prior art of Cohen also teaches event log template to capture event logs (Cohen: fig 4, element 412).  Because both Cohen, Lyle teaches capturing event logs, it would have been obvious to ordinary skill in the art

	It is however, noted that both Cohen, Lyle do not teach “severity level being an integer between 0 and 10, 0 being least severe and 10”.  On the other hand, Kirkpatrick disclosed “severity level being an integer between 0 and 10, 0 being least severe and 10” (fig 1, element 128, fig 2, element 200, col 3, line 4-12, line 42-61,col 4, line 61-67,col 5, line 1-2 – Kirkpatrick teaches error log element 112, warning log, element 114 fig, further each error, severity indicated in element 116, fig 1, it is noted that  of Kirkpatrick teaches defining severity level with respect to text message, ie., severity level ranges and their respective severity levels such as low, medium, high and like as detailed in fig 2)
 	It would have been obvious before effective filing date of the claimed invention to
Incorporate errors, warning messages and severity levels of  log event or predetermined condition of system monitoring of Kirkpatrick into users of Cohen, Lyle because that would have allowed users of Cohen, Lyle to manage event log indicating severity levels of errors such as low, medium and high while severity levels representing numerical ranges translated to respective  warning and/or error notification messages displayed , also bringing the flexibility of modifying severity level values and/or ranges are modifiable according to the user requirement (Kirkpatrick: line 37-42).  
As to claims 28,33,38,  the combination of Cohen, Lyle, Kirkpatrick disclosed:
 	Lyle teaches “in response to re-scanning the event log, overwriting one or more of the updated set of data entries with the one or more new data entries, wherein the updated set of data entries are overwritten one-by-one as the one or more new data entries are generated” (Lyle : 0007, 0023-0025, fig 2).

As to claims 29,34,39,  the combination of Cohen, Lyle, Kirkpatrick disclosed:
 	“based on determining that no data entries stored in the event log have an associated severity level less than or equal to the threshold severity level, and the threshold severity level is equal to a predefined maximum possible threshold severity level, storing the one or more new data entries in the event log  (Cohen: 0049, 0068, 0072-0073) and on the other hand, Lyle disclosed overwriting scheme (Lyle : 0007, 0023-0025, fig 2), the prior art of Kirkpatrick teaches severity levels with numerical value ranges (Kirkpatrick : fig 2, col 4, line 61-67)

As to claim 30,35,40,  the combination of Cohen, Lyle, Kirkpatrick disclosed
 	Cohen disclosed “selecting one or more data entries of the set of data entries , new data entries, based on size, age and content of the data entry of the set of data entries (Cohen: 0053, 0096-0098).  On the other hand, Lyle disclosed overwrite with the one or more new data entries Lyle : 0007, 0023-0025, fig 2).



As to claim 31,36,41, the combination of Cohen, Lyle, Kirkpatrick disclosed
 	Kirkpatrick disclosed “based on determining that a new data entry comprises a severity level less than the threshold severity level, discarding the new data entry without storing it in the event log (col 3, line 42-46, line 57-61, col 4, line 17-38).



Conclusion
The prior art made of record
				a.  	US Pub No. 	 	2011/0185234
				b. 	US Pub No. 		2004/0250182
				c. 	US Patent No.	7203930











 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.




 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is 571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)



/Srirama Channavajjala/Primary Examiner, Art Unit 2158